Citation Nr: 0326760	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  00-15 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Washington, DC


THE ISSUE

Entitlement to service connection for chest pain, to include 
as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from September 1995 to August 
1997.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 RO rating decision 
which, in pertinent part, denied service connection for chest 
pain, to include as due to an undiagnosed illness.  In May 
2003, the veteran testified at a Board hearing.  


REMAND

The veteran served on active duty in Army the from September 
1975 to August 1997, including service from December 1990 to 
June 1991 in Southwest Asia during the Persian Gulf War.  His 
service medical records indicate that he was treated for 
complaints of chest pain during service.  An April 1986 
emergency care and treatment record noted that he had 
complaints including chest pain.  The assessment included 
pleuritic chest pain.  A July 1993 medical record report 
noted that the veteran presented with chest pain and that he 
was subsequently ruled out for a myocardial infarction.  The 
discharge diagnosis was atypical chest pain, non-cardiac.  On 
a medical history form for an August 1994 examination, the 
veteran checked that he suffered from pain and pressure in 
his chest and shortness of breath.  The reviewing examiner 
noted that the veteran complained of chest pain and shortness 
of breath with exercise and that a myocardial infarction had 
been ruled out.  The August 1994 objective examination report 
included notations that the veteran's heart and vascular 
system were normal.  A January 1997 treatment entry reported 
that the veteran complained of chest pain and related an 
assessment of costochondritis.  On a medical history form at 
the time of the June 1997 separation examination, the veteran 
checked that he suffered from pain and pressure in his chest.  
The objective June 1997 separation examination report 
included a notation that the veteran was treated for chest 
pain in 1995.  It was noted that his heart and vascular 
system were normal.  The veteran was also treated for 
elevated blood pressure during service and is currently 
service-connected for hypertension.  

The veteran underwent a VA general medical examination in May 
1999.  The diagnoses referred to other disorders.  A May 1999 
abbreviated medical record report from the Walter Reed Army 
Medical Center noted that the veteran complained of chest 
pressure which radiated to his left shoulder and fingers as 
well as his left jaw and neck.  The final diagnosis was non-
ischemic chest pain.  Additionally, a June 1999 report of an 
echocardiogram noted, as to an impression, that the veteran's 
overall left ventricle systolic function appeared mildly 
depressed with a finding suggestive of diastolic dysfunction.  
It was also reported that there was mild mitral 
regurgitation.  

The Board observes that the veteran has not been afforded a 
VA examination as to his claim for service connection for 
chest pain, to include as due to an undiagnosed illness.  
There is a notation in the record that he failed to report 
for scheduled examination in April 2002.  However, at the May 
2003 Board hearing, the veteran said that he was never given 
notice of the examination and that he had recently moved.  
There is a notation in the record that his address had 
changed.  

After a review of the entire record, it is the judgment of 
the Board that the duty to assist the veteran with his claim 
includes obtaining any additional post-service medical 
records and providing him with a VA examination with an 
opinion as to the nature and etiology of the claimed 
condition.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, this case is remanded for the following:  

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have examined or treated him 
since his release from active duty for 
problems involving chest pain.  The RO 
should then obtain copies of the related 
medical records which are not already on 
file.  

2.  The RO should have the veteran undergo 
a VA examination to determine the nature 
and etiology of his claimed chest pain, to 
include as due to an undiagnosed illness 
from service in Southwest Asia during the 
Persian Gulf War.  The claims folder must 
be provided to and reviewed by the 
examiner.  The doctor should indicate 
whether or not the veteran's claimed chest 
pain is attributable to a known diagnostic 
entity; if it is due to a diagnosed 
condition, the doctor should provide a 
medical opinion, with full rationale, as 
to the etiology and approximate date of 
onset of the diagnosed disorder manifested 
by chest pain, including any relationship 
with service.  If the claimed chest pain 
is not due to a diagnosed disorder, the 
doctor should so indicate; and if such is 
the case, the doctor should fully describe 
signs and symptoms of the undiagnosed 
illness.

3.  Thereafter, the RO should review the 
claim for service connection for chest 
pain, to include as due to an undiagnosed 
illness.  If the claim is denied, the RO 
should issue a supplemental statement of 
the case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  


	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




